DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the ruthenium species in the reply filed on 12-28-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed 09-05-2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL reference 1 does not include its publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20030071226) in view of Adeka  (JP2018-035375).
Claim 1: 
Kim teaches a method for depositing a high quality Ruthenium metal film for devices, such as capacitors [0062], where the ruthenium metal layer is deposited onto a substrate having a first dielectric surface and a second metal surface[0016],  by sequentially exposing a substrate to a ruthenium precursor (such as a ruthenium cyclopentadienyl [0035]) and a halogen compound while maintaining a substrate deposition temperature [0027-0029], where the halogen compound is an alkyl halide, such as methyl iodide [0034] in order to deposit.  Kim teaches that by using the alkyl halide treatment steps they can reduce the carbon impurities in their films [0061].  However, Kim does not teach performing the process by ALD, instead using CVD with the alkyl halide (halogen) treatment steps [0017-0020].
However Adeka also discloses a method for manufacturing a metal thin films.  It teaches that CVD and ALD methods are commonly used to deposit metal films [0003], but it teaches that the presence of carbon impurities often occur [0008].  However, it specifically teaches a method of depositing such films to avoid these problems [0009] by atomic layer deposition that includes such alkyl halide treatment steps (as taught by Kim to be useful for this purpose), comprising: introducing a vaporized organometallic compound (such as a cyclopentadienyl [0015], which Kim teaches) into a reaction chamber to deposit a film on a substrate; and introducing at least one of first reactive gases selected from a group consisting of methyl iodide (such as taught by Kim) and methyl bromide into the reaction chamber to react with the organometallic compound (see claim 1 in Adeka ).  Adeka teaches that instead of using a CVD method, by using an ALD method with the alkyl halide treatment steps (step B) [0013] they can improve the quality and purity from carbon of the deposited film [0008-0009].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the ALD method of Adeka to deposit the ruthenium metal films of Kim by sequentially exposing the substrate to the precursors and alkyl halides as taught by Adeka with ruthenium precursors, since such ALD processes were known alternatives to CVD methods and in order to increase the purity and quality of the deposited films as taught to be produced by such alkyl halide treatment exposures, so it would be obvious to apply the advantageous Adeka ALD technique to ruthenium precursors to deposit ruthenium metal layers.
The claims differ from Adeka  in a metal precursor having a decomposition temperature above a deposition temperature. However, this different feature can be easily conceived from the disclosure of Adeka which teaches that the organic compound is adsorbed onto the substrate during the process [0047] and then, the organic compound that is present on the substrate surface is reacted with reactants [0048].  If the temperature of the substrate was higher than the decomposition temperature of the metal precursor, the organic compound would not be intact to be present to react (it would have decomposed), thus it is readily apparent the temperature is below the decomposition temperature (claim 1).
Additionally, considering that the temperature of the substrate when the vaporized organometallic compound is deposited on the substrate can vary over a wide range preferably 20°C to 600°C, more preferably 100°C to 450°C (see paragraph [0043]).
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the deposition temperature being a range that is less than a decomposition temperature of the metal precursor and the alkyl halide through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1).
Claims 3 and 14: Kim teaches cyclopentadienyl Ruthenium as the precursor (closed diene) [0050].
Claims 5: Adeka teaches the metal thin film is deposited at a rate of 0.03 nm/cycle [0059].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Claims 6: which specifies a surface roughness of the metal film, is merely a matter of design option when the general knowledge in the relevant field of the art is used.  It is notoriously well known that smoother/less rough films are generally desirable.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for a practitioner to make their films as smooth as possible, including applicants specifically claimed tolerances, since smoother films are a desired morphology.
Claims 7-8: Both Kim and Adeka teach that the alkyl halide treatment steps remove carbon impurities.  Adeka teaches their metal (e.g. molybdenum) film was metallic and since they could not detect carbon impurities in it, it contains less than 0.1 atom% carbon [0059-0060] (claim 7). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the film be more than 97% ruthenium metal, because metal is the only thing they detected present in the film.
Claims 9: requires that the halogen is insoluble within M, however, this different feature is merely one of several straightforward possibilities from which a skilled person would select, in accordance with circumstances, without the exercise of an inventive skill.  Additionally, since Adeka is using the same metal films and the same halogens, they would be expected to have the same solubilities and thus read upon the claim limitations.
Claim 10: Adeka discloses a method for manufacturing a metal thin film by atomic layer deposition, comprising: introducing a vaporized organometallic compound into a reaction chamber to deposit a film on a substrate; and introducing at least one of first reactive gases selected from a group consisting of methyl iodide and methyl bromide into the reaction chamber to react with the organometallic compound (see claim 1 in Adeka ), wherein the temperature of the substrate when the vaporized organometallic compound is deposited on the substrate is preferably 20°C to 600°C, more preferably 100°C to 450°C (see paragraph [0043] in ADEKA ), and a molybdenum film contains less than 0.1 atom% carbon (see paragraphs [0059]-[0060] in ADEKA ).
Claim 10 differs from Adeka in the bond strength of M-L is less than M-X which is less than M-M. However, this different feature is merely one of several straightforward possibilities from which a skilled person would select, in accordance with circumstances, without the exercise of an inventive skill, particularly since weaker bonds are being replaced with stronger ones during the reaction, meaning the end products are more stable than the precursor products, which is generally expected to be true.
Claim 11: Adeka teaches that the organic compound is adsorbed onto the substrate during the process [0047] and then, the organic compound that is present on the substrate surface is reacted with reactants [0048].  If the temperature of the substrate was higher than the decomposition temperature of the metal precursor, the organic compound would not be intact to be present to react (it would have decomposed), thus it is readily apparent the temperature is below the decomposition temperature and thus R-X is thermally stable at the reaction temperature. Additionally, see the previous discussion for claim 1.
Claims 12, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20030071226) in view of Adeka  (JP2018-035375) in view of Applied Materials (US20150162214)
Claim 12: 
Kim teaches a method for depositing a high quality Ruthenium metal film for devices, such as capacitors [0062], where the ruthenium metal layer is deposited onto a substrate having a first dielectric surface and a second metal surface[0016],  by sequentially exposing a substrate to a ruthenium precursor (such as a ruthenium cyclopentadienyl [0035]) and a halogen compound while maintaining a substrate deposition temperature [0027-0029], where the halogen compound is an alkyl halide, such as methyl iodide [0034] in order to deposit.  However, Kim does not teach performing the process by ALD, instead using CVD with the alkyl halide (halogen) treatment steps [0017-0020].
However Adeka also discloses a method for manufacturing a metal thin films.  It teaches that CVD and ALD methods are commonly used to deposit metal films [0003], but it specifically teaches a method of depositing such films by atomic layer deposition that includes such alkyl halide treatment steps, comprising: introducing a vaporized organometallic compound (such as a cyclopentadienyl [0015], which Kim teaches) into a reaction chamber to deposit a film on a substrate; and introducing at least one of first reactive gases selected from a group consisting of methyl iodide (such as taught by Kim) and methyl bromide into the reaction chamber to react with the organometallic compound (see claim 1 in Adeka ).  Adeka teaches that instead of using a CVD method, by using an ALD method with the alkyl halide treatment steps (step B) [0013] they can improve the quality and purity of the deposited film [0008-0009].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the ALD method of Adeka to deposit the ruthenium metal films of Kim by sequentially exposing the substrate to the precursors and alkyl halides as taught by Adeka with ruthenium precursors, since such ALD processes were known alternatives to CVD methods and in order to increase the purity and quality of the deposited films so it would be obvious to apply the advantageous Adeka technique to ruthenium metal.
The claims differ from Adeka  in a metal precursor having a decomposition temperature above a deposition temperature. However, this different feature can be easily conceived from the disclosure of Adeka which teaches that the organic compound is adsorbed onto the substrate during the process [0047] and then, the organic compound that is present on the substrate surface is reacted with reactants [0048].  If the temperature of the substrate was higher than the decomposition temperature of the metal precursor, the organic compound would not be intact to be present to react (it would have decomposed), thus it is readily apparent the temperature is below the decomposition temperature (claim 1).
Additionally, considering that the temperature of the substrate when the vaporized organometallic compound is deposited on the substrate can vary over a wide range preferably 20°C to 600°C, more preferably 100°C to 450°C (see paragraph [0043]).
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the deposition temperature being a range that is less than a decomposition temperature of the metal precursor and the alkyl halide through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) 
Considering that the temperature of the substrate when the vaporized organometallic compound is deposited on the substrate can vary over a wide range preferably 20°C to 600°C, more preferably 100°C to 450°C (see paragraph [0043]).
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the deposition temperature being a range that is less than a decomposition temperature through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Adeka does not specifically teach depositing on a surface with a first dielectric surface and a second metal surface.
However, the different feature is merely a variation of the disclosure of Applied Materials in a method of selective layer deposition, the method comprising: providing a substrate comprising a first substrate surface and a second substrate surface, depositing a first layer of film over the first and second substrate surfaces, wherein the deposition has an incubation delay over the second substrate surface such that the first layer of film over the first substrate surface is thicker than the first layer of film deposited over the second substrate surface, wherein the first substrate surface comprises a dielectric, and the second substrate surface comprise a metal (see claims 1, 3 in Applied Materials).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to selectively deposit the metal on such a surface as taught by Applied Materials because it was taught to be a desirable surface to selectively coat (claim 12).
Claims, 15, 17-20: See the previous discussion for claims 5-9.
Claims 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20030071226) in view of Adeka  (JP2018-035375) in view of Applied Materials (US20150162214), further in view of Plombon (US 20070202678).
Claims 3 and 14: Kim teaches cyclopentadienyl Ruthenium as the precursor (closed diene) [0050].
Claims 4 and 16: Adeka does not specifically teach using such alkyl halides.  However,  Plombon further exemplifies iodoethane (C2H5I) and diiodomethane for the alkyl halide [0030,0043]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such alkyl halides since they were known to the art to be suitable.
Response to Arguments
Applicant's arguments filed 07-14-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
The arguments are directed towards the patentability of the amended claims, which has been considered above.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712